    Case 1:20-cv-03274-VM Document 39 Filed 07/14/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X                                July 14, 2020
KDH CONSULTING GROUP LLC,          :
                                   :
                    Plaintiff,     :                  20 Civ. 3274
                                   :
     - against -                   :                        ORDER
                                   :
ITERATIVE CAPITAL MANAGEMENT L.P., :
et al.,                            :
                                   :
                    Defendants.    :
-----------------------------------X

VICTOR MARRERO, United States District Judge.

        By letter dated July 10, 2020 (“July 10 Letter,” Dkt.

No. 38), Plaintiff KDH Consulting Group LLC (“KDH”) seeks

clarification of the Court’s Decision and Order dated June

29, 2020 (“June 29 Order,” Dkt. No. 37).1 The June 29 Order

granted in part and denied in part the motion so deemed by

the Court as filed by defendants Iterative Capital Management

L.P.,     Iterative     Capital   GP,    LLC,   Iterative    OTC,     LLC,

Iterative Mining, LLC, Brandon Buchanan, and Christopher

Dannen (“Defendants”) to dismiss the complaint. (June 29

Order at 33-34.) The June 29 Order also directed KDH to show

cause why its state-law claims should not be dismissed with

prejudice given the apparent futility, in light of the forum

selection     clause,    of   amending   the    complaint    to   further



1 Although the June 29 Order is dated June 27, it was not docketed until
June 29. Accordingly, the parties should construe the deadlines therein
as running from June 29, 2020.

                                    1
 Case 1:20-cv-03274-VM Document 39 Filed 07/14/20 Page 2 of 2



bolster these claims. KDH now seeks clarification as to

whether the Court’s contemplated dismissal of its state law

claims would be “without prejudice to bringing such claims in

a Delaware state court.” (July 10 Letter at 2.)

     Because the Court contemplated dismissal of the state

law claims with prejudice to refiling in this Court, and

because the Court held as a matter of law that the forum

selection clause –- which requires the parties to litigate

all claims arising out of the Limited Partnership Agreement

in the Delaware Court of Chancery –- was enforceable, the

Court will direct KDH to show cause why Counts Five through

Twelve should not be dismissed without prejudice to refiling

in Delaware state court, as provided by the forum selection

clause. Accordingly, it is hereby

     ORDERED that plaintiff KDH Consulting Group LLC show

cause why Counts Five through Twelve of its complaint (Dkt.

No. 20) should not be dismissed without prejudice to refiling

such claims in state court within twenty days of the Court’s

Order dated June 29, 2020 (Dkt. No. 37).

SO ORDERED.


Dated: New York, New York
       14 July 2020

                                      __
                                       ____
                                          ___
                                            _________
                                                   ____
                                                      __
                                                       ____
                                                          ___
                                                            ____
                                                              ____
                                      _________________________  ____
                                                                   ___
                                                                     _
                                              VI
                                               ICT
                                                 CTOR
                                             VICTOR OR
                                                     R MARRERO
                                                        MAR
                                                         ARRE
                                                            RERO
                                                            RE RO
                                                  U.
                                                  U.SS.
                                                      .D.
                                                        D J.
                                                  U.S.D.J.J.

                                 2
